Case 1:18-cv-00462-MN Document 189-3 Filed 12/04/20 Page 1 of 3 PageID #: 5339




                  EXHIBIT C
Case 1:18-cv-00462-MN Document 189-3 Filed 12/04/20 Page 2 of 3 PageID #: 5340




                                      RETURN OF SERVICE

                              UNITED STATES DISTRICT COURT
                                     District of Delaware

Case Number: 18-CV-00462-MN

Plaintiff:
GAVRIELI BRANDS LLC, a California
Limited Liability Company,
VS.

Defendants:
SOTO MASSINI (USA) CORP., a Delaware
corporation; and THOMAS PICHLER, an
individual,

For:
John V. Gorman
Morgan, Lewis & Bockius LLP
1201 N. Market Street, Suite 2201
Wilmington, DE 19801

Received by CIVIL PROCESS, LLC on the 13th day of November, 2020 at 8:00 am to be served on
Thomas Pichler, 888 Biscayne Blvd, Apt 3901, Miami, FL 33132.

I, NASSIM TAUIL, do hereby affirm that on the 17th day of November, 2020 at 1:10 pm, I:

SUBSTITUTE served by delivering a true copy of the GAVRIELI BRANDS LLC'S FIRST SET OF POST-
JUDGMENT REQUESTS FOR PRODUCTION TO DEFENDANTS SOTO MASSINI (USA)
CORPORATION AND THOMAS PICHLER and GAVRIELI BRANDS LLC'S FIRST SET OF POST-
JUDGMENT INTERROGATORIES TO DEFENDANTS SOTO MASSINI (USA) CORPORATION AND
THOMAS PICHLER with the date and hour of service endorsed thereon by me, to: Nithin Tiruveedhi as
Co-Resident at the address of: 888 Biscayne Blvd, Apt 3901, Miami, FL 33132, the within named
person's usual place of Abode, who resides therein, who is fifteen (15) years of age or older and informed
said person of the contents therein, in compliance with state statutes F.S. 48.031(1)(a)

Description of Person Served: Age: 25, Sex: M, Race/Skin Color: East Indian, Height: 5'5", Weight:
130, Hair: Black, Glasses: N
Case 1:18-cv-00462-MN Document 189-3 Filed 12/04/20 Page 3 of 3 PageID #: 5341




                         RETURN OF SERVICE For 18-CV-00462-MN

I acknowledge that I am a Certified Process Server in the Circuit in which this defendant was served,
and that I have no interest in the above action. Under penalty of perjury, I declare that I have read the
foregoing Affidavit of Service and that the facts stated in it are true.




                                                                         NASSIM TAUIL
                                                                         CPS#2105

                                                                         CIVIL PROCESS, LLC
                                                                         7350 N.W. 77th Street
                                                                         Medley, FL 33166
                                                                         (305) 375-9111

                                                                         Our Job Serial Number: CPP-2020000851
                                                                         Ref: 011630-3005

                            Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8
